810 F.2d 195
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray WIDNER, Plaintiff-Appellant,v.RICHMOND PENITENTIARY, Warden, Defendants-Appellees.
No. 86-7690.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 11, 1986.Decided Jan. 21, 1987.

Before PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
Jack Ray Widner, appellant pro se.
Donald Charles Gehring, Deputy Attorney General, for appellees.
PER CURIAM:


1
Jack Widner, a Virginia inmate, filed a civil rights claim pursuant to 42 U.S.C. § 1983.   He alleged that the conditions of incarceration at the Richmond penitentiary violated his constitutional rights because he received electrical shocks from a live light socket in a shower stall.   In his complaint, Widner stated that he had filed a grievance which had not yet been resolved.


2
The magistrate stayed the suit to allow Widner to exhaust the available administrative remedies.  42 U.S.C. § 1997(e).   Widner filed a "Motion to Reconsider" which again complained of the light socket in the shower and raised several other issues.   The district court denied the motion and directed Widner to utilize the administrative remedies.   The district court dismissed the case without prejudice after more than 100 days had passed and Widner failed to demonstrate that he had pursued the grievance procedure.


3
We affirm the judgment of the district court.   Widner's claim presented a situation that could appropriately be resolved through administrative procedures.   In addition, Widner suffers no preclusion of his claim since the district court dismissed the action without prejudice.


4
Widner also requested that this Court appoint counsel.   We deny that request because we find that this case does not raise issues of such complexity or of such serious nature that Widner could not present them himself.   Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984).


5
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


6
AFFIRMED.